Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 24-39 are new.
Claims 2, 5-7, 12-20, 22 and 23 have been cancelled. 
Claims 29 and 31 are withdrawn as being directed to non-elected species. 
Claims 1, 3, 4, 8-11, 21, 24-28, 30 and 32-39 are under examination. 

Applicant’s amendments have necessitated new grounds of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 2/10/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 8-11, 24-27 and 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali et al. (International Journal of Nanomedicine 2016;11:4849-4863). 
With regard to instant claims 24-26, Ali et al. 2016 disclose injection of gold nanorods at the site of a mammary tumor, thus targeting a cancer cell in the tumor, in a subject with no metastasis of the tumor cancer cells after 1 year of treatment (Abstract). Nanoparticles such as gold nanorods can be injected directed into solid tumors or actively targeted to cancer cells (page 4849). It is the Examiner’s position that not only do the cancer cells have a pre-targeting cellular stiffness and a pre-targeting migration coefficient but also the AuNPs of Ali et al. naturally aggregate on and around the nuclear membrane of the cancer cell wherein the post-aggregating cellular stiffness is greater than the pre-targeting cellular stiffness; and wherein the post-aggregating In re Best, 562 F.2d 1252, 1255 (CCPA 1977). 
With regard to instant claims 8-11 and 27, Ali et al. report functionalizing the AuNPs with ligands to modify the surface of the AuNPs with about 20000 PEG molecules per gold nanoparticles of 25X5 nm size (page 4850, method and materials Synthesis and surface modification of AuNRs) that enhance the biocompatibility of the gold nanomaterials. The particles absorbed at about 800 nm (Figure 1B). Ali et al. 2016 teach using a single emission wavelength 808 diode laser for 2 and 5 minutes to irradiate the tumor that was injected with an effective dose of the gold nanoparticle solution (Performing PPTT in animals and Cell culture and PPTT optimization in vitro and in vivo, page 4852; Discussion, page 4856).
With regard to instant claims 33-36, Ali et al. perform PPTT on the tumor by injecting, hence targeting, the gold nanorods to the cancer cells in the tumor and irradiating with a diode laser (page 4852, lower left column). Any cancer cell motility is inherently inhibited and cytoskeletal proteins of the cancer cell regulated wherein the In re Best above. 
2. Claim(s) 1, 3, 4, 8, 10, 11, 21, 24-28, 30 and 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali et al. (JACS 2014;136:4464-4467). 
With regard to instant claims 1, 3, 10, 11, 24-28, 30 and 33-36, Ali et al. teach conjugation of rifampicin to gold nanoparticles that show a remarkable enhancement in the photothermal therapeutic effect in treating cancer cells (Abstract) that naturally increases the biocompatibility of the gold nanomaterials by greatly enhancing the rate of endocytosis which is through the cancer cell membrane (Abstract). Ali et al. teach that solutions of gold nanorods conjugated with rifampicin were irradiated with a laser at 808 nm (page 4464, lower right column). Ali et al. both AuNRs@BSA-RF, hence only conjugated to RF, as well as AuNRs@BSA@RGD (page 4465, left column) and report that: “Among the nanorods, sAuNRs@BSA-RF@RGD exhibited higher efficiency in killing the cancer cells (viability∼20%), when exposed to laser (Figure 3B).” (page 4464, left column). Thus cancer cells were targeted and treated with plasmonic photothermal therapy. Any cancer cell that has a cellular stiffness/migration coefficient/motility is naturally inhibited by regulating one or more cytoskeletal proteins of the cancer cell and where the post stiffness/migration coefficient/motility lower than the pre-targeting stiffness/migration coefficient/motility due to AuNPs aggregating on and around the nuclear membrane of the cancer cell to increase the mechanical stiffness and overexpression of lamin A/C located around the nuclear membrane as well as changes the cancer cell morphology of the integrin-rich lamellipodia and filopodia of the cancer In re Best, 562 F.2d 1252, 1255 (CCPA 1977). 
With regard to instant claims 24, 28, 30 and 33-35, RGD was used to target cell integrins on human squamous carcinoma cells (page 4465, lower left column and Figure 2). Rifampicin is said to down regulate the activity of MDR plasma membrane protein to enhance endocytosis (page 4466, left column) thus rifampicin can be said to target a cell nuclear membrane. Thus the cancer cells were inhibited from metastasis by irradiation of the gold nanomaterial solutions that have ligands that are targeting moieties that increase the biocompatibility of the gold nanomaterials.
With regard to instant claims 3 and 4, Ali et al. report using two different gold nanorods of small AuNRs (sAuNRs) (17 nm length and 3.5 nm diameter) and bigger AuNRs (bAuNRs) (47 nm length and 10 nm diameter) (page 4464, upper right column).
 With regard to instant claim 21, Ali et al. teach 2 minute laser exposure time (page 4464, left column) as well as from 0.6-1.8 minutes (Figure 1F) thus being sufficiently specific to “about 1 minute”. 
	 Ali et al. also report that: “we showed that RF could enhance the rate and internalization of AuNRs more effectively into the cancer cells. Fast and enhanced 
Response to Arguments:
Applicant asserts that “Neither NPL 2014 Ali et al. nor NPL 2016 Ali et al. disclose the inhibition of cell migration or metastasis. The apoptosis and images of both NPL 2014 Ali et al. and NPL 2016 Ali et al. data show the diminishing of the cancer cells - the killing of the cells. Once the cells were killed, there was no possibility to investigate the inhibition of cell migration or metastasis.” Applicant further states that: “…it is without question that the present invention's use of such a low concentration of nanomaterials effectively inhibiting cancer migration is novel and non-obvious. The low concentrations surprisingly uncovered by the inventors do not fall under § I03 case law…” Respectfully, the independent claims do not reflect any particular concentration and the rejected claims can include killing of cells which would ipso facto inhibit cancer cell motility. Accordingly, the claims remain properly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 8-11, 21, 24-28, 30 and 33-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ali et al. (JACS 2014;136:4464-4467) and Ali et al. (International Journal of Nanomedicine 2016;11:4849-4863; hereinafter Ali et al. 2016). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:


    PNG
    media_image1.png
    662
    1375
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Ali et al. 2014 is discussed in detail above and that discussion is hereby incorporated by reference. 
With regard to instant claim 8, 9 and 32, Ali et al. 2016 teach injection of gold nanorods at the site of a tumor with no metastasis after 1 year of treatment (Abstract). Nanoparticles such as gold nanorods can be injected directed into solid tumors or actively targeted to cancer cells (page 4849). Ali et al. report about 20000 PEG molecules per gold nanoparticles of 25X5 nm size (page 4850, method and materials Synthesis and surface modification of AuNRs). The particles absorbed at about 800 nm (Figure 1B). Ali et al. 2016 teach using a 808 diode laser for 2 and 5 minutes to irradiate the tumor that was injected with the gold nanoparticles (Performing PPTT in animals and Cell culture and PPTT optimization in vitro and in vivo, page 4852; Discussion, page 4856).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Ali et al. is that Ali et al. do not expressly teach wherein a concentration of the targeting moieties on the gold nanomaterials is from about 1,000 to about 50,000 moieties per particle of gold nanomaterial and targeting an integrin of the cancer cell. This deficiency in Ali et al. is cured by the teachings of Ali et al. 2016. 


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of Ali et al. wherein a concentration of the targeting moieties on the gold nanomaterials is from about 1,000 to about 50,000 moieties per particle of gold nanomaterial, as suggested by Ali et al. 2016, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it is obvious to combine two compositions for at least their additive effect in inhibiting 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s arguments filed 2/10/21 have been carefully considered but are not persuasive. Applicant asserts that Ali et al. 2014 teaches that RGD was used whereas the instant Application the RF formula was AuNRs@BSA-RF. The Examiner has shown that Ali et al. 2014 also teaches AuNRs@BSA-RF. This argument by Applicant is not persuasive. 
Applicant further states that: “…it is without question that the present invention's use of such a low concentration of nanomaterials effectively inhibiting cancer migration is novel and non-obvious. The low concentrations surprisingly uncovered by the inventors do not fall under § I03 case law…” Respectfully, the independent claims do not reflect any particular concentration and the rejected claims can include killing of cells which would ipso facto inhibit cancer cell motility. Accordingly, the claims remain properly rejected.

Allowable Subject Matter
Claims 32 and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERNST V ARNOLD/Primary Examiner, Art Unit 1613